


110 HJ 58 : Expressing support for designation of the

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. J. RES. 58
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 1, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Expressing support for designation of the
		  month of October 2007 as Country Music Month and to honor
		  country music for its long history of supporting America’s armed forces and its
		  tremendous impact on national patriotism.
	
	
		Whereas from the farms, ranches, and back roads of America
			 comes a sound that is uniquely American; one that is about life and how that
			 life should be lived;
		Whereas country music is a story of family, faith,
			 freedom, hard work, opportunity, pride, and patriotism;
		Whereas country music embodies the spirit of America and
			 the genuine feelings individuals experience throughout their lives such as joy
			 and laughter, but also of sorrow and heartache;
		Whereas country music has played an integral part in
			 encouraging Americans to support its armed forces and their role in protecting
			 American ideals, mainly during times of national conflict, through numerous
			 popular patriotic songs;
		Whereas the lyrics in these patriotic songs invoke
			 sacrifice, responsibility, determination, freedom and liberty that were present
			 during the nation’s founding;
		Whereas the lyrics in these patriotic songs talk about a
			 calling to serve a higher duty, to come together with fellow citizens to defend
			 and protect the freedoms we enjoy today given to us from those of past
			 generations who paid the ultimate sacrifice;
		Whereas country music songs seek to educate about
			 America’s history and teach listeners to learn from past lessons, to instill
			 character and good citizenship;
		Whereas country music has millions of fans in cities and
			 towns all across the United States from all ages and walks of life; and
		Whereas the Country Music Association celebrated its first
			 National Country Music Month in 1964 and the month of October 2007 marks the
			 43rd annual observance of Country Music Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 designation of a Country Music Month;
			(2)honors country music for its long history
			 of supporting America’s armed forces and its tremendous impact on national
			 patriotism; and
			(3)requests and authorizes the President to
			 issue a proclamation calling upon the people of the United States to observe
			 such with appropriate ceremonies and activities.
			
	
		
			Passed the House of
			 Representatives October 30, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
